DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of group III, claims 28-34, species F, fig. 9, in the reply filed on 9/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-27 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group III, species F, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 28 & 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aswani (US 20100099170 A1).
 	For claim 28, Aswani discloses a method comprising: 
sampling algal flora from an agricultural location (para. 0027,0034,0038; Aswani discusses samples collected for the desired algal species from various location or in the pond itself); 
selecting at least one desired algae species for propagation from the algal flora, the at least one desired algae species being present in the algal flora of the agricultural location at an initial concentration (para. 0027,0034,0038; selecting the high-yield species in the pond); 
propagating the at least one desired algae species in at least one bioreactor (para. 0027,0032,0034,0038; bioreactors as mentioned throughout); and 
delivering the at least one desired species to the agricultural location to increase the concentration of the algae species to a concentration greater than the initial concentration (para. 0027,0034,0038; biologists isolate, bred and return the high-yield species into the pond, and discussion of the threshold for the high-yield species).  
For claim 29, Aswani discloses the method as described in the above, and further discloses wherein the at least one bioreactor is adapted to propagate the at least one desired algae species in a culture solution using in combination at least one of natural and artificial light (para. 0030 discusses sunlight 101), and at least one nutrient comprising at least a6 ACTIVE 49845256v1Application No. 16/534,907Attorney Docket No. 178676-030001/UScarbon source (para. 0030 discusses carbon dioxide 103), wherein at least one desired algae species are freely suspended in and form part of the culture solution (in the open bioreactor per para. 0038); and an algae nutrient supply coupled to .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aswani (as above).
For claim 30, Aswani discloses the method as described in the above, and further discloses in para. 0004 that it is known in the art to include sensors or probes to detect carbon dioxide in the system and if there is not enough, the controller sends instruction to the system to provide the carbon dioxide. Since Aswani is unclear if he uses these sensors in his system or not, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a second controller . 
Claims 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aswani (as above) in view of Linden et al. (US 20050061737 A1).
For claim 31, Aswani discloses the method as described in the above, but is silent about wherein the water conditioning assembly includes an ozone generator coupled to an ozone contactor, wherein the ozone generator generates ozone and delivers the ozone to at least partially ozonate the supply water.  
Linden et al. teach a method comprising a water conditioning assembly includes an ozone generator coupled to an ozone contactor, wherein the ozone generator generates ozone and delivers the ozone to at least partially ozonate the supply water (para. 0053,0054,0118,0160).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include an ozone generator coupled to an ozone contactor as taught by Linden et al. in the water conditioning assembly in the method of Aswani in order to sterilize the water for better algae growth. 
For claim 32, Aswani discloses the method as described in the above, but is silent about wherein a solids filter is positioned upstream from the ozone contactor, wherein the solids filter removes solids from supply water.  

For claim 33, Aswani discloses the method as described in the above, but is silent about wherein at least one of a carbon filter and/or a UV light system are positioned downstream from the solids filter, wherein the at least one of the carbon filter and the UV light system at least partially de-ozonates the ozonated supply water.  
	In addition to the above, Linden et al. teach a UV light system (para. 0160,0161), wherein the at least one of the carbon filter and the UV light system at least partially de-ozonates the ozonated supply water. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a UV light system as taught by Linden et al. in the method of Aswani in order to sterilize the water for better algae growth. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a solid filter as taught by Linden et al. in the method of Aswani in order to filter out solids from the water. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the UV light system of Aswani as modified by Linden et al. downstream from 
For claim 34, Aswani as modified by Linden et al. teaches the method as described in the above, but is silent about wherein at least one pressurized air supply is coupled to the bioreactor, wherein the at least one pressurized air supply generates gas bubbles to at least partially aerate and/or agitate the culture solution in the at least one bioreactor.
	In addition to the above, Linden et al. teach wherein at least one pressurized air supply is coupled to the bioreactor (para. 0152), wherein the at least one pressurized air supply generates gas bubbles to at least partially aerate and/or agitate the culture solution in the at least one bioreactor (the action of blowing in air would implied that bubbles will be created; also, injection of oxygen would implied that bubbles from the injection would create bubble). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least one pressurized air supply as taught by Linden et al. coupled to the bioreactor, wherein the at least one pressurized air supply generates gas bubbles to at least partially aerate and/or agitate the culture solution in the at least one bioreactor, in the method of Aswani as modified by Linden et al. in order to provide oxygen enriched air for enhancing algae growth and aeration of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643